DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-9, 11, 12-16, 19-20, 22-23, 26-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US 20210219155 A1, hereinafter Ye in view of Ying et al. US 20220015093 A1, hereinafter Ying.
Regarding claim 1, Ye teaches a method of wireless communication performed by a first wireless node (Ye: para. [0057 & 0055 & 0052] FIG. 1 and FIG. 2 the donor node is a node that may access a core network by using the node, or an anchor base station in a radio access network, and access to the network may be implemented by using the anchor base station. Fig. 19 and para. [0375-0382 & 0358] and Fig. 19 processor 1904), comprising:
transmitting, to a second wireless node, a cross-link interference (CLI) management configuration message including information identifying a configuration of a mobile terminal of a third wireless node (Ye: para. [0286] When the donor node sends the reference signal configuration message to the DU of the IAB node 2, if the DU of the IAB node 2 identifies SRS-ResourceId included in the reference signal configuration message, it may be learned that a current reference signal configuration is used for interference measurement, and is specifically used for cross link interference measurement. Para. [0287] and Fig. 15 The powerControl field indicates power used for sending the reference signal. If a reference signal resource used for channel state information CSI measurement is currently indicated, the field is set as transmit power information of a CSI-RS. When a reference signal resource used for cross link interference CLI measurement is indicated, the field is set as transmit power information of an SRS); and
one or more wireless nodes in accordance with the configuration of the mobile terminal based at least in part on transmitting the CLI management configuration message to the second wireless node (Ye: [0289] When the DU of the IAB node 1 is interfered with by the MT of the IAB node 2, the donor node generates an RS configuration message. The RS configuration message is used to configure a reference signal that is sent by the DU of the IAB node 2 and that is used for interference measurement. The reference signal used for interference measurement is used by an MT of the IAB node 1 to measure interference from the MT of the IAB node 2, and the RS configuration message includes reference signal resource identifiers such as {3, 4, 5} of the DU of the IAB node 2, and the reference signal resource identifiers correspond to beams of the MT of the IAB node 2).
It is noted that Ye does not explicitly disclose: 
configuration message including information identifying a time division duplexing configuration; and
communicating with one or more wireless nodes in accordance with the time division duplexing configuration.
However, Ying from the same or similar fields of endeavor teaches the use of: configuration message including information identifying a time division duplexing configuration; and communicating with one or more wireless nodes in accordance with the time division duplexing configuration (Ying: claim 4 - the IAB node is configured for time division duplex (TDD) operation within an IAB network, the first time-domain resources include uplink and downlink resource assignments for the parent backhaul link, and the second time-domain resources include uplink and downlink resource assignments for the child backhaul link and para. [0058-0059] and Fig. 3 where IAB node in communication with child IAB node). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ying in the method of Ye. One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 2, Ye and Ying teach the method of claim 1, wherein the first wireless node and the third wireless node are a common wireless node (Ye: para. [0052-0053] and Fig. 1 integrated access and backhaul system may further include a plurality of other relay nodes such as an rTRP 120 and an rTRP 130. The rTRP 120 is connected to the relay node rTRP 110 over a wireless backhaul link 123 to access a network)  or (Ying: para. [0058] IAB donor and IAB node 305 of Fig. 3). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 3, Ye and Ying teach the method of claim 1, wherein the first wireless node is different from the third wireless node (Ye: para. [0052 & 0055 & 0057] the base station 100 is referred to as a donor next generation NodeB (DgNB), and the rTRP 110 is connected to the base station 100 over a wireless backhaul link 113) or (Ying: para. [0058] IAB node 305 of Fig. 3). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]). 

Regarding claim 4, Ye and Ying teach the method of claim 1, wherein the third wireless node is an integrated access and backhaul (IAB) node and the mobile terminal is an IAB-mobile terminal co-located with the third wireless node (Ye: [0289] When the DU of the IAB node 1 is interfered with by the MT of the IAB node 2, the donor node generates an RS configuration message. The RS configuration message is used to configure a reference signal that is sent by the DU of the IAB node 2 and that is used for interference measurement. The reference signal used for interference measurement is used by an MT of the IAB node 1 to measure interference from the MT of the IAB node 2, and the RS configuration message includes reference signal resource identifiers such as {3, 4, 5} of the DU of the IAB node 2, and the reference signal resource identifiers correspond to beams of the MT of the IAB node 2). Para. [0003] IAB node is functionally divided into an IAB mobile termination (MT) and an IAB base station distributed unit (DU). The IAB MT means that the IAB node accesses an upper-level node as a terminal device UE) or (Ying: para. [0058] IAB node 305 of Fig. 3). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 5, Ye and Ying teach the method of claim 1, wherein the third wireless node is a serving node or parent node of the mobile terminal (Ye: para. [0003] IAB node is functionally divided into an IAB mobile termination (MT) and an IAB base station distributed unit (DU). The IAB MT means that the IAB node accesses an upper-level node as a terminal device UE. The IAB DU means that the IAB node provides an access service for UE and another downstream node as a base station distributed unit. Para. [0262] In FIG. 15, an IAB node 1 receives, by a DU, a signal sent by a lower-level node of the IAB node 1 or a terminal) or (Ying: para. [0058] IAB node 305 of Fig. 3). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 8, Ye and Ying teach the method of claim 1, anwherein the time division duplexing configuration is included in an intended time division duplexing configuration message of a serving cell (Ying: para. [0062] a transmission-reception point (TRP) may use RRC signaling TDD-UL-DL-ConfigCommon to configure cell-specific UL/DL resource assignment and may use TDD-UL-DL-ConfigDedicated to configure UE-specific UL/DL resource assignments). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 9, Ye and Ying teaches the method of claim 8, wherein the time division duplexing configuration includes information identifying a time division duplexing configuration of one or more child mobile terminals of the serving cell (Ying: claim 4 - the IAB node is configured for time division duplex (TDD) operation within an IAB network, the first time-domain resources include uplink and downlink resource assignments for the parent backhaul link, and the second time-domain resources include uplink and downlink resource assignments for the child backhaul link and para. [0058-0059] and Fig. 3 where IAB node in communication with child IAB node). One of ordinary skill in the art would be motivated to do so for the purpose of inter-IAB node and donor detection after the IAB node's distributed unit (DU) becomes active (Stage 2), use of SSBs, which are orthogonal with SSBs used for access UEs (which is also called Solution 1B), may be supported (Ying: para. [0053 & 0052]).

Regarding claim 11, Ye and Ying teach the method of claim 1, wherein the CLI management configuration message is at least one of:
a time division duplexing (TDD) downlink-uplink (DL-UL) configuration message (Ying: para. [0062] a transmission-reception point (TRP) may use RRC signaling TDD-UL-DL-ConfigCommon to configure cell-specific UL/DL resource assignment and may use TDD-UL-DL-ConfigDedicated to configure UE-specific UL/DL resource assignments),
a configuration update message (Ying: para. [0089] the GNB-DU CONFIGURATION UPDATE message includes a Served Cell Information IE),
an F1-AP interface message (Ye: para. [0078] The reference signal configuration message may be carried in a radio resource control (RRC) protocol message, or carried in an F1-AP (F1-application protocol) protocol-based message through an F1 interface, for example, a downlink radio resource control transfer message (DL RRC TRANSFER message), where the F1 interface is an F1 interface between a distributed unit (DU) of the IAB node 2 and a centralized unit (CU) of the donor node, or carried in a DCI (Downlink Control Information) message or a MAC CE (Media Access Control control element)) or (Ying: para. [0088] F1-AP Information Element (IE) for Semi-Static IAB Resource Allocation), or an Xn interface message.

regarding claims 12-16, 19-20 and 22, Ye and Ying teach a first wireless node for wireless communication, comprising: a memory; and one or more processors, coupled to the memory (Ye: para. [0057 & 0055 & 0052] FIG. 1 and FIG. 2 the donor node is a node that may access a core network by using the node, or an anchor base station in a radio access network, and access to the network may be implemented by using the anchor base station. Fig. 19 and para. [0375-0382 & 0358] and Fig. 19 processor 1904), and Ye and Ying disclose all the limitations as discussed in the rejection of claims 1-5, 8-9 and 11, and therefore apparatus claims 12-16, 19-20 and 22 are rejected using the same rationales.

Regarding claims 23 and 26, Ye and Ying teach a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first wireless node, cause the first wireless node (Ye: para. [0057 & 0055 & 0052] FIG. 1 and FIG. 2 the donor node is a node that may access a core network by using the node, or an anchor base station in a radio access network, and access to the network may be implemented by using the anchor base station. Fig. 19 and para. [0375-0382 & 0358] and Fig. 19 processor 1904) to: , and Ye and Ying disclose all the limitations as discussed in the rejection of claims 1 and 8, and therefore nt-CRM claims 23 and 26 are rejected using the same rationales.

Regarding claims 27 and 30, Ye and Ying teach an apparatus for wireless communication, comprising: (Ye: para. [0057 & 0055 & 0052] FIG. 1 and FIG. 2 the donor node is a node that may access a core network by using the node, or an anchor base station in a radio access network, and access to the network may be implemented by using the anchor base station. Fig. 19 and para. [0375-0382 & 0358] and Fig. 19 processor 1904) and Ye and Ying disclose all the limitations as discussed in the rejection of claims 1 and 8, and therefore nt-CRM claims 27 and 30 are rejected using the same rationales.


Claim(s) 6, 17, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Ying as applied to claim 1 above, and further in view of Etemad US 20110267978 A1, hereinafter Etemad.
Regarding claim 6, Ye and Ying teach the method of claim 1, and Ye and Ying do not explicitly teach wherein the time division duplexing configuration is identified on a per-component carrier basis.
However, Etemad from the same or similar fields of endeavor teaches the use of:
wherein the time division duplexing configuration is identified on a per-component carrier basis (Etemad: para. [0095] The configuration information that is broadcast for each component carrier can include the component carrier's center frequency, bandwidth, and duplex mode, such as TDD or FDD. This configuration information may be further defined for an uplink (UL) and downlink (DL) for each CC). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Etemad in the method of Ye and Ying. One of ordinary skill in the art would be motivated to do so for enables greater communication speeds and more efficient use of available bandwidth (Etemad: para. [0023]).

Regarding claim 17, Ye, Ying and Etemad disclose all the limitations as discussed in the rejection of claim 6, and therefore apparatus claim 17 is rejected using the same rationales.

Regarding claim 24, Ye, Ying and Etemad disclose all the limitations as discussed in the rejection of claim 6, and therefore nt-CRM claim 24 is rejected using the same rationales.

Regarding claim 28, Ye, Ying and Etemad disclose all the limitations as discussed in the rejection of claim 6, and therefore apparatus claim 28 is rejected using the same rationales.

Claim(s) 7, 10, 18, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Ying as applied to claim 1 above, and further in view of Miao US20220191893A1 with Priority to US Provisional# 62855494 filed 2019-05-31, hereinafter Miao’494.
Regarding claim 7, Ye and Ying teaches the method of claim 1, wherein the CLI management configuration message includes information identifying one or more resources (Ye: [0289] When the DU of the IAB node 1 is interfered with by the MT of the IAB node 2, the donor node generates an RS configuration message. The RS configuration message is used to configure a reference signal that is sent by the DU of the IAB node 2 and that is used for interference measurement. The reference signal used for interference measurement is used by an MT of the IAB node 1 to measure interference from the MT of the IAB node 2, and the RS configuration message includes reference signal resource identifiers such as {3, 4, 5} of the DU of the IAB node 2, and the reference signal resource identifiers correspond to beams of the MT of the IAB node 2)
It is noted that Ye and Ying do not explicitly disclose:  one or more resources that are not available to the mobile terminal for communication.
However, Miao from the same or similar fields of endeavor teaches the use of: One or more resources that are not available to the mobile terminal for communication (Miao: para. [0029] In IAB networks, time-domain resource allocation has the following properties. Generally, a time-domain resource (e.g., a symbol within a time slot) may be configured as a downlink (“DL” or “D”) resource, an uplink (“UL” or “U”) resource, or a flexible (F) resource. For instance, the time-domain resources may include a time division duplex (TDD) structure of slots or groups of slots in a radio frame. The configuration of a particular time-domain resource may specify a potential transmission direction of that resource (e.g., DL, UL, or F). From an MT perspective, a parent link may use D/U/F time-domain resources, and from a DU perspective, a child link may use D/U/F time-domain resources. Furthermore, the D/U/F time-domain resources of a DU (e.g., for a child link) may be configured as hard (H), soft (S), or not available (NA). These configurations indicate the resource availability of the configured D/U/F resources as unconditionally available (H), conditionally available (S), or unavailable (NA).; Miao’494: pages 2-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Miao in the method of Ye and Ying. One of ordinary skill in the art would be motivated to do so for efficiently and dynamically signal available soft resources to a DU so that the DU can correctly determine the available soft resources for data transmission in a child link (e.g., an access link). The dynamic signaling of available soft resources to the DU allows radio resources to be efficiently shared by backhaul and access links. As a result, radio resources can be optimally shared by backhaul and access links according to the respective momentary traffic needs, which is an improvement over existing and conventional solutions (Miao: para. [0032]).

Regarding claim 10, Ye, Ying and Miao teach the method of claim 8, wherein the time division duplexing configuration includes available information indicating whether one or more resources are available or intended to be used by the serving cell or one or more child mobile terminals of the serving cell (Miao: para. [0029] In IAB networks, time-domain resource allocation has the following properties. Generally, a time-domain resource (e.g., a symbol within a time slot) may be configured as a downlink (“DL” or “D”) resource, an uplink (“UL” or “U”) resource, or a flexible (F) resource. For instance, the time-domain resources may include a time division duplex (TDD) structure of slots or groups of slots in a radio frame. The configuration of a particular time-domain resource may specify a potential transmission direction of that resource (e.g., DL, UL, or F). From an MT perspective, a parent link may use D/U/F time-domain resources, and from a DU perspective, a child link may use D/U/F time-domain resources. Furthermore, the D/U/F time-domain resources of a DU (e.g., for a child link) may be configured as hard (H), soft (S), or not available (NA). These configurations indicate the resource availability of the configured D/U/F resources as unconditionally available (H), conditionally available (S), or unavailable (NA). para. [0031 & 0030-0033] H is applied relative to the DU resource configuration slot timing, S is implicitly determined by the DU based on whether the corresponding MT configuration indicates the MT resources is F (DU-S), and the remaining resources are assumed to be NA at the child DU.: Miao’494: pages 2-3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Miao in the method of Ye and Ying. One of ordinary skill in the art would be motivated to do so for efficiently and dynamically signal available soft resources to a DU so that the DU can correctly determine the available soft resources for data transmission in a child link (e.g., an access link). The dynamic signaling of available soft resources to the DU allows radio resources to be efficiently shared by backhaul and access links. As a result, radio resources can be optimally shared by backhaul and access links according to the respective momentary traffic needs, which is an improvement over existing and conventional solutions (Miao: para. [0032]).

Regarding claims 18 and 21, Ye, Ying and Miao disclose all the limitations as discussed in the rejection of claims 7 and 10, and therefore apparatus claims 18 and 21 are rejected using the same rationales.

Regarding claim 25, Ye, Ying and Miao disclose all the limitations as discussed in the rejection of claim 7, and therefore nt-CRM claim 25 is rejected using the same rationales.

Regarding claim 29, Ye, Ying and Miao disclose all the limitations as discussed in the rejection of claim 7, and therefore apparatus claim 29 is rejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Nimbalker et al. US 20120087396 A1 teaches in para. [0030] the soft buffer size that the UE must provision per CC is semi-statically configured by the eNodeB using dedicated RRC signaling.
Yokomakura et al. US 20220217661 A1 in para. [0173] and FIG. 10-FIG. 13, the IAB resource configuration controller 36, although having configured certain radio resources as being potentially available for a IAB node mobile termination (MT) unit 50 when the IAB node distributed unit (DU) 52 is in a “soft configuration”>
Yuan et al. US 20220174668 A1 teaches in para. [0140] first node is an IAB node. Behavior of an MT in the IAB node (IAB MT) is used as an example. The first configuration may be understood as an IAB node-dedicated transmission resource configuration, and the second configuration may be understood as a TDD uplink-downlink-configuration common. The IAB MT receives, from a donor node (or a parent node), the TDD uplink-downlink-configuration common broadcast by a system message, and receives, from the donor node, the IAB node-dedicated transmission resource configuration.
Wei et al. US 20210321281 A1 teaches in para. [0098] the configuration information is with respect to reference signals of a plurality of neighboring IAB nodes and the method further comprises: generating an aggregated cross-link interference level based on the one or more measurements based on the reference signals of the plurality of neighboring IAB nodes, wherein the measurement report is to include an indication of the aggregated cross-link interference level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468